In an action for an accounting and other relief, defendant appeals from an order and judgment (one paper) of the Supreme Court, County of Nassau, entered April 13, 1965, which (1) denied defendant’s motions to dismiss the complaint and for summary judgment; and (2) granted plaintiff’s motion for summary judgment and directed defendant to account to plaintiff. Order and judgment affirmed, without costs. No opinion. Pursuant to the stipulation, dated July 27, 1965, between plaintiff and 13 other defendants, the appeals from 13 similar orders and judgments are affirmed, without costs.
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur. [45 Misc 2d 887.]